
	

113 HR 542 IH: To limit restrictions on deer hunting within the Kisatchie National Forest.
U.S. House of Representatives
2013-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 542
		IN THE HOUSE OF REPRESENTATIVES
		
			February 6, 2013
			Mr. Fleming
			 introduced the following bill; which was referred to the
			 Committee on
			 Agriculture
		
		A BILL
		To limit restrictions on deer hunting within the
		  Kisatchie National Forest.
	
	
		1.Hunting in Kisatchie National
			 Forest
			(a)In
			 generalConsistent with the
			 Act of June 4, 1897 (16 U.S.C. 551), the Secretary of Agriculture may not
			 restrict the use of dogs in deer hunting activities in Kisatchie National
			 Forest, unless such restrictions—
				(1)apply to the
			 smallest practicable portions of such unit; and
				(2)are necessary to
			 reduce or control trespass onto land adjacent to such unit.
				(b)Prior
			 restrictions voidAny
			 restrictions regarding the use of dogs in deer hunting activities in Kisatchie
			 National Forest in force on the date of the enactment of this Act shall be void
			 and have no force or effect.
			(c)Adjacent
			 landownersLandowners whose
			 property abuts a unit of the Kisatchie National Forest may petition the
			 Secretary of Agriculture to restrict the use of dogs in deer hunting activities
			 that take place on such units which abut their property. If the Secretary of
			 Agriculture receives a petition from an adjacent landowner, the Secretary,
			 after notice and opportunity for a hearing, may impose restrictions on the use
			 of dogs in deer hunting—
				(1)limited to those
			 units of the Kisatchie National Forest within 300 yards of the boundary of the
			 petitioning landowner’s property; and
				(2)consistent with
			 subsection (a).
				
